Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 12-23 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 203 046.1, filed on February 24, 2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/054379, filed on July 23, 2020.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 21, 2019 and July 31, 2020 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “said at least second upper arm” in line 7. It appears this should read “said at least one second upper arm”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Keil (DE 102012213460 A1, provided with translation), in view of Garfinkle (US 5,124,510 A). 
Regarding claim 12, Keil teaches (Fig. 1-3): A current collector (30) for a multi-pole contact line system (Claim 1), the current collector comprising: a base (50); a lower arm (31) pivotally mounted on said base (50) (Claim 6) and having an end opposite said base (Fig. 1); at least two upper arms (32) pivotally mounted relative to one another on said end of said lower arm (31) opposite said base (50) (Keil, para. 0023, lines 242-243; Fig. 1-3); at least two separate contact assemblies (35) disposed on said upper arms (32) and are associated with different poles of a contact line (11, 12) (Claim 1); a central compensating rocker (annotated Fig. 3 below) disposed on said base (50); and a connecting rod (annotated Fig. 3 below) having a first end pivotally connected to said central compensating rocker (annotated Fig. 3 below) and a second end pivotally connected to an upper arm (32). 

However, Garfinkle teaches (Fig. 1A-1B): at least two connecting rods (9) each having a first end pivotally connected to a bearing (10) and a second end connected to an upper arm. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Keil to replace the single control rod with two parallel support rods, as taught by Garfinkle, in order to provide additional strength and lateral stability for the current collector frame structure. 
Regarding claim 13, Keil and Garfinkle teach the elements of claim 12, as stated above. Keil further teaches (Fig. 1-2): the multi-pole contact line system is a two-pole contact line system (Fig. 1; Claim 1); and a number of said upper arms (32) and said contact assemblies (35) is exactly two. Keil does not explicitly teach that the number of said connecting rods is exactly two.
However, Garfinkle teaches (Fig. 1A-1B): at least two connecting rods (9) each having a first end pivotally connected to a bearing (10) and a second end connected to an upper arm. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Keil to replace the single control rod with two parallel support rods, as taught by Garfinkle, in order to provide additional strength and lateral stability for the current collector frame structure. 
Regarding claim 14, Keil and Garfinkle teach the elements of claim 12, as stated above. Keil further teaches (annotated Fig. 3 below): said central compensating rocker (annotated Fig. 3 below) has a joint (annotated Fig. 1 below) for connecting the connecting rod (annotated Fig. 3 below). 

Regarding claim 15, Keil and Garfinkle teach the elements of claim 12, as stated above. Keil further teaches (Fig. 1 and 3): the connecting rod (annotated Fig. 3 below) is pivotally connected to an end of the upper arm (32), said end of the upper arm  (32) extending beyond a pivot axis (annotated Fig. 3 below) disposed between the lower arm (31) and the upper arm (32). 
The combination of Keil and Garfinkle further teaches (annotated Fig. 1 below): two connecting rods pivotally connected to an end of the upper arm (32), and said upper arm (32) extending beyond a pivot axis between the lower arm (31) and the upper arm (32). 
Regarding claim 16, Keil and Garfinkle teach the elements of claim 12, as stated above. Keil further teaches (Fig. 1 and 3): a joint bearing (annotated Fig. 3 below), the connecting rod pivotally connected to the joint bearing to a respective end of the upper arm (32) extending beyond a pivot axis (annotated Fig. 3 below) between the lower arm (31) and the upper arm (32). 
The combination of Keil and Garfinkle further teaches (annotated Fig. 1 below): two connecting rods pivotally connected to joint bearings. 
Regarding claim 18, Keil and Garfinkle teach the elements of claim 12, as stated above. Keil further teaches (Fig. 1-2): an element (38) limiting a difference in height of said contact assemblies (35) (Keil, para. 0024, lines 269-271).

    PNG
    media_image1.png
    747
    695
    media_image1.png
    Greyscale

Regarding claim 20, Keil and Garfinkle teach the elements of claim 12, as stated above. Keil further teaches (Fig. 1 and 3): the upper arms (32) each has two sections which are separated by insulators (39).
Regarding claim 21, Keil teaches (Fig. 1-3): An electrified transport system (Fig. 1), comprising: a multi-pole contact line system (Claim 1); and at least one electrified transport vehicle (20) having at least one current collector (30), said at least one current collector (30) containing: a base (50); a lower arm (31) pivotally mounted on said base (50) (Claim 6) and having an end opposite said base (Fig. 1); at least 
Keil does not explicitly teach at least two connecting rods each having a first end pivotally connected to said central compensating rocker respectively and a second end pivotally connected to one of said at least two upper arms respectively.
However, Garfinkle teaches (Fig. 1A-1B): at least two connecting rods (9) each having a first end pivotally connected to a bearing (10) and a second end connected to an upper arm. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Keil to replace the single control rod with two parallel support rods, as taught by Garfinkle, in order to provide additional strength and lateral stability for the current collector frame structure. 

    PNG
    media_image2.png
    793
    497
    media_image2.png
    Greyscale

Regarding claim 22, Keil and Garfinkle teach the elements of claim 21, as stated above. Keil further teaches (Fig. 1-3): the electrified transport system (Fig. 1) is not rail-bound (Fig. 1-3) and said electrified transport vehicle (20) is a non-rail-bound vehicle (Claim 1).
Regarding claim 23, Keil and Garfinkle teach the elements of claim 22, as stated above. Keil further teaches (Fig. 1-3): the electrified transport system is road-bound, and said electrified transport vehicle (20) is a road vehicle (Keil, para. 0005).

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 17, the prior art fails to teach a cross bearing that the central compensating rocker is mounted on the base with. While Garfinkle (US 5,124,510 A) teaches (Fig. 1A-1B): rod-end bearings (10) allowing the control rods (9) to swivel laterally and pivot vertically about shaft (11) (Garfinkle, col. 5, lines 20-24) that may be interpreted as the cross bearing, the examiner finds no obvious reason to combine the rocker of Keil with the cross bearing of Garfinkle such that the rocker is mounted on the base (50) with the cross bearing. Such a modification would require improper hindsight reasoning. 
Regarding claim 19, the prior art fails to teach that the two upper arms include at least one first upper arm and at least one second upper arm, said at least one second upper arm having a hole formed therein; and said limiting element has at least one transverse rod which is fastened to said at least one first upper arm and projects into said hole in said at least one second upper arm, wherein said hole has a dimension which is defined in dependence on a permitted difference in height which is larger than a . 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FR 2506234 A1: Teaches a current collector (Fig. 1-2 comprising a base (18); a lower arm (1) pivotally mounted on said base (18) and having an end opposite said base (18); at least two upper arms (12) pivotally mounted relative to one another on said end of said lower arm (1) opposite said base (10) (Fig. 3); at least two separate contact assemblies (13) disposed on said upper arms (12); a central compensating rocker (S) disposed on said base (18)
US-9643495-B2: Teaches a current collector for a multi-pole contact line system with a base (6), lower arm (8) pivotally mounted on said base, an upper arms (10) pivotally mounted on an end of the lower arm opposite said base, two connecting rods (15) pivotally mounted to the arms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617